Name: 2006/116/EC: Council Decision of 24Ã January 2006 appointing the members and alternate members of the Committee of the Regions for the period from 26Ã January 2006 to 25Ã January 2010
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2006-02-25; 2008-12-12

 25.2.2006 EN XM XM Official Journal of the European Union L 56/75 COUNCIL DECISION of 24 January 2006 appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (2006/116/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposals made by the governments of the Member States, Whereas: (1) Article 263 of the EC Treaty requires that members or alternate members of the Committee of the Regions, besides being representatives of regional or local bodies, either hold a regional or local authority electoral mandate or are politically accountable to an elected assembly. (2) As the term of office of the members and alternate members of the Committee of the Regions is due to expire on 25 January 2006, new members and alternate members should be appointed to the Committee of the Regions, HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the period from 26 January 2006 to 25 January 2010:  as members, the persons listed by Member State in Annex I,  as alternate members, the persons listed by Member State in Annex II. Article 2 This Decision shall be published in the Official Journal of the European Union. It shall take effect on the date of its adoption. Done at Brussels, 24 January 2006. For the Council The President K.-H. GRASSER ANEXO I  PÃ Ã LOHA I  BILAG I  ANHANG I  I LISA Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  Ã  ANNEX I  ANNEXE I  ALLEGATO I  I PIELIKUMS I PRIEDAS  I. MELLÃ KLET  ANNESS I  BIJLAGE I  ZAÃ Ã CZNIK I ANEXO I  PRÃ LOHA I  PRILOGA I  LIITE I  BILAGA I Miembros / Ã lenovÃ © / Medlemmer / Mitglieder / Liikmed Ã Ã ­Ã »Ã · / Members / Membres / Membri / LocekÃ ¼i Nariai / Tagok / Membri / Leden / CzÃ onkowie Membros / Ã lenovia / Ã lani / JÃ ¤senet / LedamÃ ¶ter BELGIÃ  / BELGIQUE / BELGIEN De heer Gilbert BOSSUYT Vlaams volksvertegenwoordiger De heer Geert BOURGEOIS Minister van de Vlaamse regering De heer Jos CHABERT Brussels parlementslid M. Jean-FranÃ §ois ISTASSE DÃ ©putÃ © de la CommunautÃ © franÃ §aise Mme JoÃ «lle KAPOMPOLE DÃ ©putÃ ©e de la CommunautÃ © franÃ §aise Herr Karl-Heinz LAMBERTZ MinisterprÃ ¤sident der Regierung der Deutschsprachigen Gemeinschaft M. Michel LEBRUN DÃ ©putÃ © wallon De heer Yves LETERME Minister-president van de Vlaamse regering Mevrouw Fientje MOERMAN Vice-minister-president van de Vlaamse regering M. Charles PIQUÃ  Ministre-prÃ ©sident du gouvernement de la rÃ ©gion de Bruxelles-Capitale M. Jean-Claude VAN CAUWENBERGHE DÃ ©putÃ © wallon De heer Luc VAN DEN BRANDE Vlaams volksvertegenwoordiger Ã ESKÃ  REPUBLIKA pan Pavel BÃ M Lord Mayor of the Capital City of Prague, president of the delegation (primÃ ¡tor hlavnÃ ­ho mÃ sta Prahy, vedoucÃ ­ delegace) pan OndÃ ej BENEÃ Ã K Member of the Regional Assembly of ZlÃ ­nskÃ ½ kraj (Ã len zastupitelstva ZlÃ ­nskÃ ©ho kraje) pan FrantiÃ ¡ek DOHNAL Deputy of the President of the Regional Council of VysoÃ ina kraj (nÃ ¡mÃ stek hejtmana kraje VysoÃ ina) pan Roman LÃ NEK Deputy of the President of the Regional Council of PardubickÃ ½ kraj (nÃ ¡mÃ stek hejtmana PardubickÃ ©ho kraje) pan Josef PAVEL President of the Regional Council of KarlovarskÃ ½ kraj (hejtman KarlovarskÃ ©ho kraje) pan EvÃ ¾en TOÃ ENOVSKÃ  President of the Regional Council of MoravskoslezskÃ ½ kraj (hejtman MoravskoslezskÃ ©ho kraje) pan Jan ZAHRADNÃ K President of the Regional Council of JihoÃ eskÃ ½ kraj (hejtman JihoÃ eskÃ ©ho kraje) pan Petr GANDALOVIÃ  Lord Mayor of the City of Ã stÃ ­ nad Labem, Ã steckÃ ½ kraj (primÃ ¡tor mÃ sta Ã stÃ ­ nad Labem, Ã steckÃ ½ kraj) pan Jaroslav HANÃ K Mayor of the City of VeselÃ ­ nad Moravou, JihomoravskÃ ½ kraj (starosta mÃ sta VeselÃ ­ nad Moravou, JihomoravskÃ ½ kraj) panÃ ­ Helena LANGÃ Ã DLOVÃ  Mayor of the Municipality of Ã ernoÃ ¡ice, StÃ edoÃ eskÃ ½ kraj (starostka mÃ sta Ã ernoÃ ¡ice, StÃ edoÃ eskÃ ½ kraj) pan Martin TESAÃ Ã K Lord Mayor of the City of Olomouc, OlomouckÃ ½ kraj (primÃ ¡tor mÃ sta Olomouce, OlomouckÃ ½ kraj) pan TomÃ ¡Ã ¡ Ã LEHLA Mayor of the City of ZlÃ ­n, ZlÃ ­nskÃ ½ kraj (primÃ ¡tor mÃ sta ZlÃ ­na, ZlÃ ­nskÃ ½ kraj) DANMARK Helene LUND ByrÃ ¥dsmedlem Henning JENSEN Borgmester Johannes FLENSTED-JENSEN Amtsborgmester Johnny SÃTRUP Borgmester Knud ANDERSEN RegionsrÃ ¥dsmedlem Lars ABEL AmtsrÃ ¥dsmedlem Laust GROVE VEJLSTRUP Kommunalbestyrelsesmedlem Tove LARSEN Borgmester Vibeke STORM RASMUSSEN Amtsborgmester DEUTSCHLAND Herr Willi STÃ CHELE Mitglied des Landtages von Baden-WÃ ¼rttemberg Herr Peter STRAUB Mitglied des Landtages von Baden-WÃ ¼rttemberg Herr Eberhard SINNER Mitglied des Landtages des Freistaates Bayern; Staatsminister fÃ ¼r Europaangelegenheiten und Regionale Beziehungen in der Staatskanzlei Frau Prof. Ursula MÃ NNLE Mitglied des Landtages des Freistaates Bayern Frau Monika HELBIG BevollmÃ ¤chtigte des Landes Berlin Herr Dr. Gerd HARMS BevollmÃ ¤chtigter des Landes Brandenburg fÃ ¼r Bundes- und Europaangelegenheiten und StaatssekretÃ ¤r in der Staatskanzlei Frau Kerstin KIESSLER StaatsrÃ ¤tin, Mitglied des Senats Frau Sandra SPECKERT Mitglied der Bremischen BÃ ¼rgerschaft Herr Rolf HARLINGHAUSEN Mitglied des Europaausschusses der Hamburgischen BÃ ¼rgerschaft Herr Jochen RIEBEL Minister fÃ ¼r Bundes- und Europaangelegenheiten und BevollmÃ ¤chtigter beim Bund Herr Helmut HOLTER Minister fÃ ¼r Arbeit, Bau und Landesentwicklung Mecklenburg-Vorpommern Herr Hermann DINKLA Mitglied des Landtages, Niedersachsen Herr Wolfgang GIBOWSKI StaatssekretÃ ¤r, BevollmÃ ¤chtigter des Landes Niedersachsen beim Bund Herr Werner JOSTMEIER Mitglied des Landtages, Nordrhein-Westfalen Herr Dietmar BROCKES Mitglied des Landtages, Nordrhein-Westfalen Herr Dr. Karl-Heinz KLÃ R BevollmÃ ¤chtigter des Landes Rheinland-Pfalz beim Bund und fÃ ¼r Europa Herr Karl RAUBER Mitglied des Landtages des Saarlandes; Minister fÃ ¼r Bundes- und Europaangelegenheiten und Chef der Staatskanzlei Herr Hermann WINKLER Mitglied des Landtages, Staatsminister und Chef der Staatskanzlei des Freistaates Sachsen Herr Dr. Michael SCHNEIDER StaatssekretÃ ¤r, BevollmÃ ¤chtigter des Landes Sachsen-Anhalt beim Bund Herr Uwe DÃ RING Minister fÃ ¼r Justiz, Arbeit und Europa des Landes Schleswig-Holstein Herr Gerold WUCHERPFENNIG Minister fÃ ¼r Bundes- und Europaangelegenheiten und Chef der Staatskanzlei Herr Helmut M. JAHN Landrat des Hohenlohekreises Herr Hans-Josef VOGEL BÃ ¼rgermeister der Stadt Arnsberg Herr Ulrich MALY OberbÃ ¼rgermeister der Stadt NÃ ¼rnberg EESTI VÃ ¤ino HALLIKMÃ GI Member of PÃ ¤rnu Town Council (PÃ ¤rnu Linnavolikogu liige) Saima KALEV Mayor of JÃ µgeva (JÃ µgeva vallavanem) Teet KALLASVEE Mayor of Haapsalu (Haapsalu linnapea) Margus LEPIK Mayor of Valga (Valga linnapea) Kurmet MÃ Ã RSEPP Member of Antsla Municipality Council (Antsla Vallavolikogu liige) Dr. Uno SILBERG Chairman of Kose Municipality Council (Kose Vallavolikogu esimees) Toomas VITSUT Chairman of Tallinn (Tallinna Linnavolikogu esimees) Ã Ã Ã Ã Ã Ã  Ã ¦Ã Ã Ã · Ã Ã Ã Ã Ã Ã Ã Ã ¤Ã  Ã Ã Ã Ã µÃ ´Ã Ã ¿Ã  Ã Ã ¹Ã µÃ Ã Ã Ã ¼Ã ­Ã ½Ã ·Ã  Ã . Ã . Ã Ã ¸Ã ·Ã ½Ã Ã ½-Ã Ã µÃ ¹Ã Ã ±Ã ¹Ã ¬ Ã Ã Ã Ã µÃ ´Ã Ã ¿Ã  Ã Ã Ã Ã  Ã §Ã Ã ®Ã Ã Ã ¿Ã  Ã §Ã Ã ¤Ã Ã Ã Ã Ã ¥Ã Ã Ã £ Ã Ã Ã Ã µÃ ´Ã Ã ¿Ã  Ã Ã ¹Ã µÃ Ã Ã Ã ¼Ã ­Ã ½Ã ·Ã  Ã . Ã . Ã Ã ²Ã Ã ¿Ã -Ã ¡Ã ¿Ã ´Ã ÃÃ ·Ã  Ã Ã Ã ½Ã Ã Ã ±Ã ½Ã Ã ¯Ã ½Ã ¿Ã  Ã ¤Ã Ã ¤Ã £Ã Ã £ Ã Ã Ã Ã µÃ ´Ã Ã ¿Ã  Ã Ã ¹Ã µÃ Ã Ã Ã ¼Ã ­Ã ½Ã ·Ã  Ã . Ã . Ã Ã ¬Ã ½Ã ¸Ã ·Ã -Ã Ã Ã ¬Ã ¼Ã ±Ã -Ã Ã ±Ã ²Ã ¬Ã »Ã ±Ã  Ã Ã ¹Ã ¬Ã ½Ã ½Ã ·Ã  Ã £Ã Ã Ã ¥Ã ¡Ã Ã £ Ã Ã ¿Ã ¼Ã ¬Ã Ã Ã ·Ã  Ã Ã ¸Ã ·Ã ½Ã Ã ½ Ã Ã ·Ã ¼Ã ®Ã Ã Ã ¹Ã ¿Ã  Ã £Ã ¤Ã Ã Ã Ã ¤Ã Ã £ Ã Ã ¿Ã ¼Ã ¬Ã Ã Ã ·Ã  Ã Ã ¹Ã Ã Ã »Ã ¿Ã ±Ã ºÃ ±Ã Ã ½Ã ±Ã ½Ã ¯Ã ±Ã  Ã Ã ¬Ã Ã ¹Ã  Ã Ã Ã ¥Ã Ã Ã ¥Ã Ã Ã Ã Ã ¥Ã Ã Ã £ Ã Ã ®Ã ¼Ã ±Ã Ã Ã ¿Ã  Ã Ã ¿Ã ¶Ã ¬Ã ½Ã ·Ã  Ã Ã Ã Ã µÃ ´Ã Ã ¿Ã  Ã Ã Ã Ã Ã  ÃÃ µÃ ¿Ã ´Ã Ã Ã ± Ã Ã Ã Ã Ã Ã ÃÃ Ã Ã Ã  Ã Ã ®Ã ¼Ã ±Ã Ã Ã ¿Ã  Ã Ã ¸Ã ·Ã ½Ã ±Ã ¯Ã Ã ½ Ã Ã ½Ã ´Ã Ã ­Ã ±Ã  Ã Ã Ã ¡Ã Ã Ã Ã Ã Ã £ Ã Ã ®Ã ¼Ã ±Ã Ã Ã ¿Ã  Ã Ã ±Ã Ã Ã ±Ã ¯Ã Ã ½ Ã Ã ±Ã ½Ã ±Ã ³Ã ¹Ã Ã Ã ·Ã  Ã ¤Ã Ã Ã ÃÃ Ã Ã £ Ã Ã ®Ã ¼Ã ±Ã Ã Ã ¿Ã  Ã Ã ¼Ã ±Ã Ã ¿Ã Ã Ã ¯Ã ¿Ã Ã Ã ±Ã Ã »Ã ¿Ã  Ã Ã Ã Ã Ã ¡Ã Ã £ Ã Ã ®Ã ¼Ã ±Ã Ã Ã ¿Ã  Ã Ã µÃ Ã ºÃ ·Ã -Ã Ã Ã Ã ¹Ã ºÃ ®Ã  Ã §Ã Ã ®Ã Ã Ã ¿Ã  Ã Ã Ã Ã ÃÃ Ã Ã Ã Ã Ã £ Ã Ã ·Ã ¼Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¿Ã  Ã Ã ®Ã ¼Ã ¿Ã Ã Ã µÃ ¹Ã ²Ã ±Ã ´Ã ­Ã Ã ½ Ã Ã Ã ½Ã Ã Ã ±Ã ½Ã Ã ¯Ã ½Ã ¿Ã  Ã ¤Ã Ã Ã ¤Ã Ã Ã Ã Ã £ Ã Ã ·Ã ¼Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã £Ã Ã ¼Ã ²Ã ¿Ã Ã »Ã ¿Ã  Ã Ã ®Ã ¼Ã ¿Ã Ã Ã µÃ ¹Ã Ã ±Ã ¹Ã ¬ ESPAÃ A Sr. Juan JosÃ © IBARRETXE MARKUARTU Presidente de la Comunidad AutÃ ³noma del PaÃ ­s Vasco Sr. Pascual MARAGALL I MIRA Presidente de la Comunidad AutÃ ³noma de CataluÃ ±a Sr. Emilio PÃ REZ TOURIÃ O Presidente de la Comunidad AutÃ ³noma de Galicia Sr. Manuel CHAVES GONZÃ LEZ Presidente de la Comunidad AutÃ ³noma de AndalucÃ ­a Sr. Vicente Alberto Ã LVAREZ ARECES Presidente del Principado de Asturias Sr. Miguel Ã ngel REVILLA ROIZ Presidente de la Comunidad AutÃ ³noma de Cantabria Sr. Pedro SANZ ALONSO Presidente de la Comunidad AutÃ ³noma de La Rioja Sr. RamÃ ³n Luis VALCÃ RCEL SISO Presidente de la Comunidad AutÃ ³noma de la RegiÃ ³n de Murcia Sr. Francisco CAMPS ORTIZ Presidente de la Comunidad AutÃ ³noma Valenciana Sr. Marcelino IGLESIAS RICOU Presidente de la Comunidad AutÃ ³noma de AragÃ ³n Sr. JosÃ © MarÃ ­a BARREDA FONTES Presidente de la Comunidad AutÃ ³noma de Castilla-La Mancha Sr. AdÃ ¡n MARTÃ N MENIS Presidente de la Comunidad AutÃ ³noma de Canarias Sr. Miguel SANZ SESMA Presidente de la Comunidad Foral de Navarra Sr. Juan Carlos RODRÃ GUEZ IBARRA Presidente de la Comunidad AutÃ ³noma de Extremadura Sr. Jaume MATAS PALOU Presidente de la Comunidad AutÃ ³noma de las Illes Balears Sra. Esperanza AGUIRRE GIL DE BIEDMA Presidenta de la Comunidad AutÃ ³noma de Madrid Sr. Juan Vicente HERRERA CAMPO Presidente de la Comunidad AutÃ ³noma de Castilla y LeÃ ³n Sr. Francisco JosÃ © VÃ ZQUEZ VÃ ZQUEZ Alcalde de La CoruÃ ±a Sr. Alberto RUIZ-GALLARDÃ N JIMÃ NEZ Alcalde de Madrid Sr. Joan CLOS I MATHEU Alcalde de Barcelona Sra. Rita BARBERÃ  NOLLA Alcaldesa de Valencia FRANCE M. Alfred ALMONT Maire de Schoelcher M. Olivier BERTRAND Maire de Saint-Sylvain-de-Bellegarde M. Jacques BLANC Conseiller rÃ ©gional de Languedoc-Roussillon M. Jean-Paul BORE Premier vice-prÃ ©sident du Conseil rÃ ©gional du Languedoc-Roussillon M. Bruno BOURG-BROC Maire de ChÃ ¢lons-en-Champagne Mme Claudette BRUNET-LECHENAULT Vice-prÃ ©sidente du Conseil gÃ ©nÃ ©ral de SaÃ ´ne-et-Loire M. Michel DELEBARRE Maire de Dunkerque M. Jean-Louis DESTANS PrÃ ©sident du Conseil gÃ ©nÃ ©ral de l'Eure M. Raymond FORNI PrÃ ©sident du Conseil rÃ ©gional de Franche-ComtÃ © Mme Claude du GRANRUT ConseillÃ ¨re rÃ ©gionale de Picardie M. Jean-Louis JOSEPH Maire de la Bastidonne M. Jean-Yves LE DRIAN PrÃ ©sident du Conseil rÃ ©gional de Bretagne M. Alain LE VERN PrÃ ©sident du Conseil rÃ ©gional de Haute-Normandie M. Philippe LEROY PrÃ ©sident du Conseil gÃ ©nÃ ©ral de la Moselle M. Jean-Jacques LOZACH PrÃ ©sident du Conseil gÃ ©nÃ ©ral de la Creuse M. Daniel PERCHERON PrÃ ©sident du Conseil rÃ ©gional du Nord-Pas-de-Calais M. Jean-Vincent PLACE Conseiller rÃ ©gional de l'Ã le-de-France M. Jean PRORIOL Conseiller rÃ ©gional d'Auvergne M. Jean PUECH PrÃ ©sident du Conseil gÃ ©nÃ ©ral de l'Aveyron M. Camille de ROCCA-SERRA PrÃ ©sident de l'AssemblÃ ©e de Corse M. Alain ROUSSET PrÃ ©sident du Conseil rÃ ©gional d'Aquitaine Mme Juliette SOULABAILLE Maire de Corps-Nuds M. Bernard SOULAGE Premier vice-prÃ ©sident du Conseil rÃ ©gional de RhÃ ´ne-Alpes M. Michel THIERS Vice-prÃ ©sident du Conseil gÃ ©nÃ ©ral du RhÃ ´ne IRELAND Councillor Seamus MURRAY Member of Meath County Council Councillor Constance HANNIFFY Member of Offaly County Council Councillor Cathal CROWE Member of Clare County Council Councillor Patrick MCGOWAN Member of Donegal County Council Councillor Declan MCDONNELL Member of Galway City Council Councillor Michael FITZGERALD Member of South Tipperary County Council Councillor Denis LANDY Member of South Tipperary County Council Councillor Maria CORRIGAN Member of Dun Laoghaire/Rathdown County Council Councillor Paul O'DONOGHUE Member of Kerry County Council ITALIA Sig. Antonio BASSOLINO Presidente della Regione CAMPANIA Sig.ra Mercedes BRESSO Presidente della Regione PIEMONTE Sig. Claudio BURLANDO Presidente della Regione LIGURIA Sig. Luciano CAVERI Consigliere regionale/Presidente della Regione VALLE D'AOSTA Sig. Ottaviano DEL TURCO Presidente della Regione ABRUZZO Sig. Luis DURNWALDER Consigliere regionale/Presidente Provincia autonoma di BOLZANO Sig. Fabio GAVA Consigliere regionale/Assessore alla Regione VENETO Sig. Massimo Gianluca GUARISCHI Consigliere della Regione LOMBARDIA Sig. Agazio LOIERO Presidente della Regione CALABRIA Sig. Pietro MARRAZZO Presidente della Regione LAZIO Sig. Claudio MARTINI Presidente della Regione TOSCANA Sig. Renato SORU Presidente della Regione SARDEGNA Sig. Gian Mario SPACCA Presidente della Regione MARCHE Sig. Nicola VENDOLA Presidente della Regione PUGLIA Sig. Enrico BORGHI Consigliere comunale di VOGOGNA (VB) Sig. Paolo FONTANELLI Sindaco di PISA Sig. Giancarlo GABBIANELLI Sindaco di VITERBO Sig. Isidoro GOTTARDO Consigliere comunale di SACILE (PN) Sig. Vito SANTARSIERO Sindaco di POTENZA Sig.ra Mara Enrica SCAGNI Sindaco di ALESSANDRIA Sig. Bruno MARZIANO Presidente Provincia Regionale di SIRACUSA Sig.ra Sonia MASINI Presidente Provincia di REGGIO EMILIA Sig. Guido MILANA Consigliere provinciale di Roma Sig. Roberto PELLA Consigliere provinciale di BIELLA Ã YÃ Ã ¡Ã Ã £ Michael ZAMPELAS, Mayor of Nicosia Christos MESIS, Mayor of Mesa Yitonia Fidias SARIKAS, Mayor of Paphos George GEORGIOU, Mayor of Kato Polemidia George IACOVOU, President of the Community Council of Ayioi Trimithias Spyros ELENODOROU, President of the Community Council of Oroklini LATVIJA Mr. Uldis AUGULIS Chairman of BÃ rze Local Municipality (BÃ rzes pagasta padomes priekÃ ¡sÃ dÃ tÃ js) Mr. EdvÃ «ns BARTKEVIÃ S Chairman of Ogre Amalgamated Municipality Council (Ogres novada domes priekÃ ¡sÃ dÃ tÃ js) Mr. Andris ELKSNÃ ªTIS Chairman of Dobele Town Council (Dobeles pilsÃ tas domes priekÃ ¡sÃ dÃ tÃ js) Mr. Edmunds KRASTIÃ Ã Councillor of RÃ «ga City Council (RÃ «gas pilsÃ tas domes deputÃ ts) Mr. Guntars KRIEVIÃ Ã Councillor of LiepÃ ja City Council (LiepÃ jas pilsÃ tas domes deputÃ ts) Mr. TÃ lis PUÃ ¶Ã ªTIS Chairman of Sigulda Amalgamated Municipality Council (Siguldas novada domes priekÃ ¡sÃ dÃ tÃ js) Mr. Edgars ZALÃNS Chairman of KuldÃ «ga Town Council, Chairman of KuldÃ «ga District Council (KuldÃ «gas pilsÃ tas domes priekÃ ¡sÃ dÃ tÃ js, KuldÃ «gas rajona padomes priekÃ ¡sÃ dÃ tÃ js) LIETUVA Arnoldas ABRAMAVIÃ IUS Zarasai district municipal council (member) (ZarasÃ ³ rajono savivaldybÃ s taryba (narys)) Antanas GUSTAITIS Prienai district municipal council (member, mayor) (PrienÃ ³ rajono savivaldybÃ s taryba (narys, meras)) Raimundas JAKUTIS Ã iauliai district municipal council (member) (Ã iauliÃ ³ rajono savivaldybÃ s taryba (narys)) Virginija LUKOÃ IENÃ  KlaipÃ da County Council of the Development of the Region (chairman) (KlaipÃ dos apskrities Regiono plÃ tros taryba (virÃ ¡ininkÃ )) RiÃ ardas MALINAUSKAS Druskininkai municipal council (member, mayor) (DruskininkÃ ³ savivaldybÃ s taryba (narys, meras)) Vitas MATUZAS PanevÃ Ã ¾ys city municipal council (member, mayor) (PanevÃ Ã ¾io miesto savivaldybÃ s taryba (narys, meras)) Gediminas PAVIRÃ ½IS Vilnius city municipal council (member, deputy mayor) (Vilniaus miesto savivaldybÃ s taryba (narys, mero pavaduotojas)) Aidas VAIÃ NORA KazlÃ ³ RÃ «da municipal council (member, mayor) (KazlÃ ³ RÃ «dos savivaldybÃ s taryba (narys, meras)) Vytautas VIGELIS Ã venÃ ioniai district municipal council (member, mayor) (Ã venÃ ioniÃ ³ rajono savivaldybÃ s taryba (narys, meras)) LUXEMBOURG Mme Simone BEISSEL Membre du conseil communal de la ville de Luxembourg Mme AgnÃ ¨s DURDU Membre du conseil communal de la commune de Wincrange M. Albert LENTZ Membre du conseil communal de la commune de Mersch M. Paul-Henri MEYERS Membre du conseil communal de la ville de Luxembourg M. Ã tienne SCHNEIDER Membre du conseil communal de la commune de Kayl M. Romain SCHNEIDER Membre du conseil communal de la ville de Wiltz MAGYARORSZÃ G VARGA ZoltÃ ¡n member of County Assembly (a megyei kÃ ¶zgyÃ ±lÃ ©s tagja) BENKÃ  Ferenc mayor (polgÃ ¡rmester) BOR Imre member of local government (a helyi Ã ¶nkormÃ ¡nyzat tagja) Dr. IPKOVICH GyÃ ¶rgy mayor (polgÃ ¡rmester) BIHARY GÃ ¡bor member of Budapest General Assembly (a FÃ vÃ ¡rosi KÃ ¶zgyÃ ±lÃ ©s tagja) DIÃ SSY LÃ ¡szlÃ ³ mayor (polgÃ ¡rmester) Dr. FÃ BIÃ N Zsolt member of local government (a helyi Ã ¶nkormÃ ¡nyzat tagja) KÃ LI SÃ ¡ndor mayor (polgÃ ¡rmester) MOLNÃ R Ã rpÃ ¡d member of County Assembly (a megyei kÃ ¶zgyÃ ±lÃ ©s tagja) Dr. SÃ RTÃ -RADICS IstvÃ ¡n mayor (polgÃ ¡rmester) SZABÃ  Gyula member of County Assembly (a megyei kÃ ¶zgyÃ ±lÃ ©s tagja) Dr. WEKLER Ferenc mayor (polgÃ ¡rmester) MALTA Ms Claudette ABELA BALDACCHINO Deputy Mayor, Qrendi Local Council Ms Doris BORG Mayor, Birkirkara Local Council Mr. Michael COHEN Mayor, Kalkara Local Council Mr. Noel FORMOSA Mayor, San Lawrenz Local Council Dr Ian MICALLEF Councillor, Gzira Local Council NEDERLAND De heer P.A. (Piet) BIJMAN Gedeputeerde van de provincie FryslÃ ¢n Mevrouw H.M.C. (Lenie) DWARSHUIS-van de BEEK Gedeputeerde van de provincie Zuid-Holland De heer H. (Harry) DIJKSMA Gedeputeerde van de provincie Flevoland De heer A.Ph. (Fons) HERTOG Burgemeester van de gemeente Haarlemmermeer De heer O. (Onno) HOES Gedeputeerde van de provincie Noord-Brabant De heer G.J. (Geert) JANSEN Commissaris van de Koningin van de provincie Overijssel De heer J.P.J. (Jan Pieter) LOKKER Gedeputeerde van de provincie Utrecht De heer I.W. (Ivo) OPSTELTEN Burgemeester van de gemeente Rotterdam De heer A.G.J.M. (Ton) ROMBOUTS Burgemeester van de gemeente 's-Hertogenbosch De heer N.P.M. (Nico) SCHOOF Burgemeester van de gemeente Alphen aan de Rijn De heer P.T. (Pieter) van WOENSEL Wethouder van de gemeente Den Haag De heer R.L. (Ruud) VREEMAN Burgemeester van de gemeente Tilburg Ã STERREICH Frau Mag. Gabriele BURGSTALLER Landeshauptfrau von Salzburg Herr Dr. JÃ ¶rg HAIDER Landeshauptmann von KÃ ¤rnten Herr Dr. Michael HÃ UPL Landeshauptmann von Wien Herr Dipl.-Ing. Markus LINHART BÃ ¼rgermeister der Stadt Bregenz Herr Hans NIESSL Landeshauptmann von Burgenland Herr Dr. Erwin PRÃ LL Landeshauptmann von NiederÃ ¶sterreich Herr Dr. Josef PÃ HRINGER Landeshauptmann von OberÃ ¶sterreich Herr Dr. Herbert SAUSGRUBER Landeshauptmann von Vorarlberg Herr Dr. Heinz SCHADEN BÃ ¼rgermeister der Stadt Salzburg Herr Dr. Herwig VAN STAA Landeshauptmann von Tirol Herr Mag. Franz VOVES Landeshauptmann von Steiermark Herr Prof. Walter ZIMPER Gemeinderat in Markt Piesting POLSKA Pan Andrzej BOCHEÃ SKI Marshall of the Lubuskie voivodship (MarszaÃ ek wojewÃ ³dztwa lubuskiego) Pan Krzysztof CIACH Starosta of the Stargard SzczeciÃ ski poviat (Starosta powiatu stargardzkiego) Pan MichaÃ  CZARSKI Marshall of the Ã lÃ skie voivodship (MarszaÃ ek wojewÃ ³dztwa Ã lÃ skiego) Pan Andrzej CZERNECKI Mayor of the city of JasÃ o (Burmistrz miasta JasÃ a) Pan RafaÃ  DUTKIEWICZ President of the city of WrocÃ aw (Prezydent miasta WrocÃ awia) Pan Maciej KOBYLIÃ SKI President of the city of SÃ upsk (Prezydent miasta SÃ upska) Pan Witold KROCHMAL Mayor of the city of WoÃ Ã ³w (Burmistrz miasta WoÃ owa) Pan Jerzy KROPIWNICKI President of the city of Ã Ã ³dz (Prezydent miasta Ã odzi) Pan Henryk MAKAREWICZ Councillor of the Sejmik of the Lubelskie voivodship (Radny Sejmiku wojewÃ ³dztwa lubelskiego) Pan StanisÃ aw RAKOCZY Starosta of the Kluczbork poviat (Starosta powiatu kluczborskiego) Pani BoÃ ¼ena RONOWICZ President of the city of Zielona GÃ ³ra (Prezydent miasta Zielonej GÃ ³ry) Pan Andrzej RYÃ SKI Marshall of the WarmiÃ sko-Mazurskie voivodship (MarszaÃ ek wojewÃ ³dztwa warmiÃ sko-mazurskiego) Pan Janusz SEPIOÃ  Marshall of the MaÃ opolskie voivodship (MarszaÃ ek wojewÃ ³dztwa maÃ opolskiego) Pan Adam STRUZIK Marshall of the Mazowieckie voivodship (MarszaÃ ek wojewÃ ³dztwa mazowieckiego) Pan Brunon SYNAK Chairman of the Sejmik of the Pomorskie voivodship (PrzewodniczÃ cy Sejmiku wojewÃ ³dztwa pomorskiego) Pan Leszek Ã WIÃTALSKI Voit of the municipality of Stare Bogaczowice (WÃ ³jt gminy Stare Bogaczowice) Pan MieczysÃ aw TEODORCZYK Councillor of the Sejmik of the Ã Ã ³dzkie voivodship (Radny Sejmiku wojewÃ ³dztwa Ã Ã ³dzkiego) Pan Ludwik WÃGRZYN Starosta of the Bochnia poviat (Starosta powiatu bocheÃ skiego) Pan Franciszek WOÃ ODÃ ¹KO Marshall of the Ã wiÃtokrzyskie voivodship (MarszaÃ ek wojewÃ ³dztwa Ã wiÃtokrzyskiego) Pan Marek WOÃ ¹NIAK Marshall of the Wielkopolskie voivodship (MarszaÃ ek wojewÃ ³dztwa wielkopolskiego) Pan Jerzy ZAJÃ KAÃ A Voit of the municipality of Ã ubianka (WÃ ³jt gminy Ã ubianka) PORTUGAL Alberto JoÃ £o CARDOSO GONÃ ALVES JARDIM Presidente do Governo Regional da Madeira AntÃ ³nio PAULINO DA SILVA PAIVA Presidente da CÃ ¢mara Municipal de Tomar Carlos Alberto SANTOS TUTA Presidente da CÃ ¢mara Municipal de Monchique Carlos Manuel MARTINS DO VALE CÃ SAR Presidente do Governo Regional dos AÃ §ores Carlos Manuel RODRIGUES PINTO DE SÃ  Presidente da CÃ ¢mara Municipal de Montemor-o-Novo Fernando de CARVALHO RUAS Presidente da CÃ ¢mara Municipal de Viseu Francisco SOARES MESQUITA MACHADO Presidente da CÃ ¢mara Municipal de Braga Joaquim MOREIRA RAPOSO Presidente da CÃ ¢mara Municipal da Amadora JosÃ © LuÃ ­s CARNEIRO Presidente da CÃ ¢mara Municipal de BaiÃ £o JosÃ © MACÃ RIO CORREIA Presidente da CÃ ¢mara Municipal de Tavira Manuel do NASCIMENTO MARTINS Presidente da CÃ ¢mara Municipal de Vila Real Rui Fernando da SILVA RIO Presidente da CÃ ¢mara Municipal do Porto SLOVENIJA gospod Janko HALB Mayor of the Municipality RogaÃ ¡ovci (Ã ¾upan obÃ ine RogaÃ ¡ovci) gospod BoÃ ¡tjan KOVAÃ IÃ  Mayor of the City Municipality Novo mesto (Ã ¾upan obÃ ine Novo mesto) gospa Breda PEÃ AN Mayor of the Municipality Izola (Ã ¾upanja obÃ ine Izola) gospod Anton SMOLNIKAR Mayor of the Municipality Kamnik (Ã ¾upan obÃ ine Kamnik) gospod Robert SMRDELJ Mayor of the Municipality Pivka (Ã ¾upan obÃ ine Pivka) gospod Boris SOVIÃ  Mayor of the City Municipality Maribor (Ã ¾upan obÃ ine Maribor) gospod TomaÃ ¾ Ã TEBE Mayor of the Municipality MengeÃ ¡ (Ã ¾upan obÃ ine MengeÃ ¡) SLOVENSKO pÃ ¡n Rudolf BAUER President of the KoÃ ¡ice Self-governing Region (predseda KoÃ ¡ickÃ ©ho samosprÃ ¡vneho kraja) pÃ ¡n Milan BELICA President of the Nitra Self-governing Region (predseda Nitrianskeho samosprÃ ¡vneho kraja) pÃ ¡n Milan BENÃ  Mayor of the City of PreÃ ¡ov (primÃ ¡tor mesta PreÃ ¡ova) pÃ ¡n Jozef BOBÃ K Mayor of the City of Michalovce (primÃ ¡tor mesta Michaloviec) pÃ ¡n Peter CHUDÃ K President of the PreÃ ¡ov Self-governing Region (predseda PreÃ ¡ovskÃ ©ho samosprÃ ¡vneho kraja) pÃ ¡n Milan MARÃ OK President of the BanskÃ ¡ Bystrica Self-governing Region (predseda BanskobystrickÃ ©ho samosprÃ ¡vneho kraja) pÃ ¡n JÃ ¡n ORAVEC Mayor of the City of Ã tÃ ºrovo (primÃ ¡tor mesta Ã tÃ ºrova) pÃ ¡n Alexander SLAFKOVSKÃ  Mayor of the City of LiptovskÃ ½ MikulÃ ¡Ã ¡ (primÃ ¡tor mesta LiptovskÃ ©ho MikulÃ ¡Ã ¡a) pÃ ¡n Jozef TARÃ Ã K President of the Ã ½ilina Self-governing Region (predseda Ã ½ilinskÃ ©ho samosprÃ ¡vneho kraja) SUOMI Risto ERVELÃ  Varsinais-Suomen liiton maakuntavaltuuston puheenjohtaja Pauliina HAIJANEN Varsinais-Suomen liiton maakuntahallituksen jÃ ¤sen Auli HYVÃ RINEN Keminmaan kunnanvaltuuston jÃ ¤sen Risto KOIVISTO Pirkanmaan liiton maakuntahallituksen puheenjohtaja Veikko KUMPUMÃ KI Lapin liiton maakuntavaltuuston jÃ ¤sen Elina LEHTO Lohjan kaupunginjohtaja Antti LIIKKANEN Rovaniemen kaupunginvaltuuston jÃ ¤sen Jyrki MYLLYVIRTA Mikkelin kaupunginjohtaja Britt LUNDBERG Landskapsregeringsledamot Ahvenanmaa/Ã land SVERIGE Uno ALDEGREN OrdfÃ ¶rande i regionstyrelsen, SkÃ ¥ne lÃ ¤ns landsting Ann BESKOW OrdfÃ ¶rande i kommunstyrelsen, Orsa kommun Anders GUSTÃ V OrdfÃ ¶rande i kommunstyrelsen, Solna kommun Henrik HAMMAR RegionrÃ ¥d, ledamot i regionstyrelsen, SkÃ ¥ne lÃ ¤ns landsting Aldo ISKRA Ledamot i kommunfullmÃ ¤ktige, MalmÃ ¶ kommun Kent JOHANSSON RegionrÃ ¥d, ledamot i regionstyrelsen i VÃ ¤stra GÃ ¶talands lÃ ¤ns landsting Roger KALIFF OrdfÃ ¶rande i kommunfullmÃ ¤ktige, Kalmar kommun Anders KNAPE KommunalrÃ ¥d, ledamot i kommunstyrelsen, Karlstads kommun Lars NORDSTRÃ M Ledamot i regionfullmÃ ¤ktige, VÃ ¤stra GÃ ¶talands lÃ ¤ns landsting Mona-Lisa NORRMAN Ledamot i landstingsfullmÃ ¤ktige, JÃ ¤mtlands lÃ ¤ns landsting Anneli STARK RegionrÃ ¥d, ledamot i regionstyrelsen i VÃ ¤stra GÃ ¶talands lÃ ¤ns landsting Catarina TARRAS-WAHLBERG BitrÃ ¤dande finansborgarrÃ ¥d, ledamot i kommunstyrelsen, Stockholms kommun UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND Ms Jeanette ARNOLD AM Member of London Assembly Councillor Joan ASHTON (F) Member of Boston Borough Council Councillor Paula BAKER (F) Member of Basingstoke and Deane Council Councillor Ken BODFISH OBE (M) Member of Brighton and Hove City Council Councillor Sir Albert BORE (M) Member of Birmingham City Council Councillor Olive BROWN (F) Member of Wear Valley District Council Mrs Rosemary BUTLER AM Member of National Assembly for Wales Councillor Andrew R CAMPBELL CBE (M) Member of Dumfries and Galloway Council Councillor Flo CLUCAS (F) Member of Liverpool City Council Councillor Ruth COLEMAN (F) Member of North Wiltshire District Council Sir Simon DAY (M) Member of Devon County Council Councillor Martin HEATLEY (M) Member of Warwickshire County Council Councillor Gordon KEYMER CBE (M) Member of Tandridge District Council Councillor Corrie McCHORD Member of Stirling Council Rt Hon Jack MCCONNELL MSP (M) Member of the Scottish Parliament Mr Conor MURPHY MP MLA Member of Northern Ireland Assembly Ms Irene OLDFATHER MSP Member of Scottish Parliament Councillor Stephen PARNABY (M) Member of East Riding of Yorkshire Council Councillor David PARSONS (M) Member of Leicestershire County Council Councillor Edwin POOTS MLA (M) Member of Lisburn City Council Councillor Dave QUAYLE (M) Member of Trafford Metropolitan Borough Council Councillor the Lord (Graham) TOPE AM CBE (M) Member of London Borough of Sutton Councillor Keith WALTERS (M) Member of Cambridgeshire County Council Councillor W J WILLIAMS (M) Member of Isle of Anglesey County Council ANEXO II  PÃ Ã LOHA II  BILAG II  ANHANG II  II LISA Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  IÃ  ANNEX II  ANNEXE II  ALLEGATO II  II PIELIKUMS II PRIEDAS  II. MELLÃ KLET  ANNESS II  BIJLAGE II  ZAÃ Ã CZNIK II ANEXO II  PRÃ LOHA II  PRILOGA II  LIITE II  BILAGA II Suplentes / NÃ ¡hradnÃ ­ci / Suppleanter / Stellvertreter / Asendusliikmed Ã Ã ½Ã ±ÃÃ »Ã ·Ã Ã Ã Ã ­Ã  / Alternates / SupplÃ ©ants / Supplenti / AizstÃ jÃ ji Pakaitiniai nariai / PÃ ³ttagok / Sostituti / Plaatsvervangers / ZastÃpcy Suplentes / NÃ ¡hradnÃ ­ci / Nadomestni Ã lani / Varaedustajat / Suppleanter BELGIÃ  / BELGIQUE / BELGIEN M. Maurice BAYENET DÃ ©putÃ © wallon De heer Bart CARON Vlaams volksvertegenwoordiger M. BenoÃ ®t CEREXHE Ministre du gouvernement de la rÃ ©gion de Bruxelles-Capitale Mme Julie DE GROOTE DÃ ©putÃ ©e de la CommunautÃ © franÃ §aise M. Claude DESAMA Bourgmestre de Verviers De heer Eloi GLORIEUX Vlaams volksvertegenwoordiger De heer Patrick LACHAERT Vlaams volksvertegenwoordiger De heer Stefaan PLATTEAU Burgemeester van Dilbeek De heer Jan ROEGIERS Vlaams volksvertegenwoordiger De heer Johan SAUWENS Vlaams volksvertegenwoordiger De heer Pascal SMET Minister van de Brusselse Hoofdstedelijke regering M. RenÃ © THISSEN DÃ ©putÃ © de la CommunautÃ © franÃ §aise Ã ESKÃ  REPUBLIKA pan Petr BENDL President of the Regional Council of StÃ edoÃ eskÃ ½ kraj (hejtman StÃ edoÃ eskÃ ©ho kraje) pan Ivan KOSATÃ K President of the Regional Council of OlomouckÃ ½ kraj (hejtman OlomouckÃ ©ho kraje) pan Stanislav JURÃ NEK President of the Regional Council of JihomoravskÃ ½ kraj (hejtman JihomoravskÃ ©ho kraje) pan Rostislav VÃ ETEÃ KA Deputy of the President of the Regional Council of KrÃ ¡lovÃ ©hradeckÃ ½ kraj (nÃ ¡mÃ stek hejtmana KrÃ ¡lovÃ ©hradeckÃ ©ho kraje) pan JiÃ Ã ­ Ã ULC President of the Regional Council of Ã steckÃ ½ kraj (hejtman Ã steckÃ ©ho kraje) pan Petr SKOKAN President of the Regional Council of LibereckÃ ½ kraj (hejtman LibereckÃ ©ho kraje) pan Petr ZIMMERMANN President of the Regional Council of PlzeÃ skÃ ½ kraj (hejtman PlzeÃ skÃ ©ho kraje) panÃ ­ Ivana Ã ERVINKOVÃ  Mayor of the City of Kostelec nad OrlicÃ ­, KrÃ ¡lovÃ ©hradeckÃ ½ kraj (starostka mÃ sta Kostelce nad OrlicÃ ­, KrÃ ¡lovÃ ©hradeckÃ ½ kraj) pan JiÃ Ã ­ BYTEL Mayor of the Municipality of VelkÃ ¡ HleÃ sebe, KarlovarskÃ ½ kraj (starosta obce VelkÃ ¡ HleÃ sebe, KarlovarskÃ ½ kraj) panÃ ­ KvÃ ta HALANOVÃ  Mayor of the City of JÃ ­lovÃ © u Prahy, StÃ edoÃ eskÃ ½ kraj (starostka mÃ sta JÃ ­lovÃ © u Prahy, StÃ edoÃ eskÃ ½ kraj) pan Petr OSVALD Member of the town assembly of the City of PlzeÃ , PlzeÃ skÃ ½ kraj (Ã len zastupitelstva mÃ sta PlznÃ , PlzeÃ skÃ ½ kraj) pan LuboÃ ¡ PRÃ ®Ã A Mayor of the City of PÃ ­sek, JihoÃ eskÃ ½ kraj (starosta mÃ sta PÃ ­sku, JihoÃ eskÃ ½ kraj) DANMARK Bente NIELSEN AmtsrÃ ¥dsmedlem Eva NEJSTGAARD Borgmester Jan BOYE Amtsborgmester Kristian EBBENSGAARD Amtsborgmester Mads LEBECH Borgmester Niels LARSEN Borgmester Per BÃDKER ANDERSEN Borgmester Sonny BERTHOLD Borgmester SÃ ¸ren ERIKSEN Viceamtsborgmester DEUTSCHLAND Herr GÃ ¼nther H. OETTINGER Mitglied des Landtages von Baden-WÃ ¼rttemberg Herr Winfried MACK Mitglied des Landtages von Baden-WÃ ¼rttemberg Frau Emilia MÃ LLER Staatsministerin fÃ ¼r Bundes- und Europaangelegenheiten in der Bayerischen Staatskanzlei Herr Dr. Karl DÃ HLER Mitglied des Landtages des Freistaates Bayern Frau Martina MICHELS Mitglied des Abgeordnetenhauses von Berlin Herr Dieter DOMBROWSKI Mitglied des Landtages, Brandenburg Frau Christine WISCHER Mitglied der Bremischen BÃ ¼rgerschaft Frau Dr. Iris SPIESS Mitglied der Bremischen BÃ ¼rgerschaft Herr Stefan KRAXNER Mitglied des Europaausschusses der Hamburgischen BÃ ¼rgerschaft Herr Norbert KARTMANN Mitglied des Landtages, Hessen Frau Sylvia BRETSCHNEIDER Mitglied des Landtages, Mecklenburg-Vorpommern Frau Ulrike KUHLO Mitglied des Landtages, Niedersachsen Herr Christian WULFF MinisterprÃ ¤sident des Landes Niedersachsen, Mitglied des Landtages Herr Michael SCHROEREN Mitglied des Landtages, Nordrhein-Westfalen Herr Wolfram KUSCHKE Mitglied des Landtages, Nordrhein-Westfalen Frau Nicole MORSBLECH Mitglied des Landtages, Rheinland-Pfalz Frau Helma KUHN-THEIS Mitglied des Landtages des Saarlandes Herr Prof. Dr. Georg MILBRADT MinisterprÃ ¤sident des Freistaates Sachsen, Mitglied des Landtages Herr Guido KOSMEHL Mitglied des Landtages, Sachsen-Anhalt Herr Peter Harry CARSTENSEN MinisterprÃ ¤sident des Landes Schleswig-Holstein Herr Fritz SCHRÃ TER Mitglied des Landtages, Freistaat ThÃ ¼ringen Herr Clemens LINDEMANN Landrat des Saarpfalz-Kreises Herr GÃ ¼nter THUM Mitglied des Rates der Stadt Rheine Vorsitzender des Europaausschusses des Dt. StÃ ¤dte- und Gemeindebundes Frau Dr. h. c. Petra ROTH OberbÃ ¼rgermeisterin der Stadt Frankfurt EESTI Urve ERIKSON Chairman of Tudulinna Municipality Council (Tudulinna Vallavolikogu esimees) Mihkel JUHKAMI Chairman of Rakvere Town Council (Rakvere Linnavolikogu esimees) Laine JÃ NES Mayor of Tartu (Tartu linnapea) Kaido KAASIK Mayor of Valjala; Valjala Municipality Government (Valjala vallavanem, Valjala Vallavalitsus) Aivar KALDJÃ RV Mayor of VÃ µnnu; VÃ µnnu Municipality Government (VÃ µnnu vallavanem, VÃ µnnu Vallavalitsus) JÃ ¼ri RATAS Mayor of Tallinn (Tallinna linnapea) Sirje TOBRELUTS Mayor of Laheda; Laheda Municipality Government (Laheda vallavanem, Laheda Vallavalitsus) Ã Ã Ã Ã Ã Ã  Ã Ã µÃ Ã Ã ³Ã ¹Ã ¿Ã  Ã Ã Ã §Ã ÃÃ Ã Ã ¡Ã Ã £ Ã Ã ¿Ã ¼Ã ¬Ã Ã Ã ·Ã  Ã Ã ­Ã Ã ºÃ Ã Ã ±Ã  Ã Ã ¹Ã ¬Ã ½Ã ½Ã ·Ã  Ã Ã Ã §Ã ÃÃ ¡ÃÃ Ã Ã £ Ã Ã ¿Ã ¼Ã ¬Ã Ã Ã ·Ã  Ã Ã Ã ´Ã µÃ ºÃ ±Ã ½Ã ®Ã Ã ¿Ã Ã Ã ¿Ã »Ã Ã ´Ã Ã Ã ¿Ã  Ã Ã Ã Ã Ã ¡ÃÃ Ã Ã ¥Ã Ã Ã £ Ã Ã ¿Ã ¼Ã ¬Ã Ã Ã ·Ã  Ã §Ã ¯Ã ¿Ã Ã Ã ¿Ã Ã ºÃ ¬Ã  Ã Ã Ã ¤Ã £Ã Ã ¡Ã Ã £ Ã Ã ¿Ã ¼Ã ¬Ã Ã Ã ·Ã  Ã Ã ¬Ã Ã ¹Ã Ã ±Ã  ÃÃ Ã ¬Ã ½Ã ½Ã ·Ã  Ã £Ã Ã Ã ¡Ã ¤Ã £Ã Ã £ Ã Ã ¿Ã ¼Ã ¬Ã Ã Ã ·Ã  Ã Ã ¼Ã ±Ã ¸Ã ¯Ã ±Ã  Ã Ã ¹Ã ¬Ã ½Ã ½Ã ·Ã  Ã Ã Ã ¥Ã ¡Ã Ã Ã Ã £ Ã Ã ®Ã ¼Ã ±Ã Ã Ã ¿Ã  Ã Ã Ã ±Ã ºÃ »Ã µÃ ¯Ã ¿Ã -Ã Ã Ã ®Ã Ã ·Ã  Ã Ã µÃ Ã Ã ³Ã ¹Ã ¿Ã  Ã Ã Ã ¥Ã ¤Ã £Ã Ã ¥Ã Ã Ã £ Ã Ã ®Ã ¼Ã ±Ã Ã Ã ¿Ã  Ã Ã ±Ã »Ã ±Ã ¼Ã ¬Ã Ã ±Ã  Ã Ã ±Ã ½Ã ±Ã ³Ã ¹Ã Ã Ã ·Ã  Ã ÃÃ Ã Ã Ã Ã ÃÃ Ã Ã £ Ã Ã ®Ã ¼Ã ±Ã Ã Ã ¿Ã  Ã Ã Ã Ã ±Ã  Ã £ÃÃ Ã Ã ¿Ã  Ã £Ã Ã ¥Ã ¡ÃÃ Ã ©Ã  Ã Ã ®Ã ¼Ã ±Ã Ã Ã ¿Ã  Ã Ã Ã Ã ¿Ã Ã Ã ¹Ã Ã Ã ³Ã ¿Ã  Ã Ã Ã ¤Ã ¡Ã ©Ã ÃÃ Ã £ Ã Ã ®Ã ¼Ã ±Ã Ã Ã ¿Ã  Ã Ã ±Ã ¼Ã ¹Ã ­Ã Ã ½ ÃÃ µÃ Ã ´Ã Ã Ã ¿Ã  Ã Ã Ã ©Ã ¡Ã Ã Ã Ã Ã £ Ã Ã ®Ã ¼Ã ±Ã Ã Ã ¿Ã  Ã Ã »Ã ¹Ã ¿Ã ÃÃ ¿Ã »Ã ·Ã -Ã Ã Ã Ã ¹Ã ºÃ ®Ã  Ã Ã ¹Ã »Ã Ã ¹Ã ¬Ã ´Ã ·Ã  Ã Ã Ã Ã Ã Ã £ Ã Ã ®Ã ¼Ã ±Ã Ã Ã ¿Ã  Ã Ã Ã ­Ã ²Ã µÃ ¶Ã ±Ã  ESPAÃ A Sr. JosÃ © MarÃ ­a MUÃ OA GANUZA Comisionado para las Relaciones Exteriores de la Comunidad AutÃ ³noma del PaÃ ­s Vasco Sra. Anna TERRÃ N I CUSÃ  Delegada del Gobierno de la Generalitat de Catalunya en Bruselas Sr. Santiago GÃ MEZ-REINO LECOQ Secretario General de Relaciones Exteriores de la Xunta de Galicia Sr. Pedro MOYA MILANÃ S Secretario General de AcciÃ ³n Exterior de la Junta de AndalucÃ ­a Sr. DarÃ ­o DÃ AZ Ã LVAREZ Director General de Relaciones Exteriores y Asuntos Europeos del Principado de Asturias Sra. Dolores GOROSTIAGA SÃ IZ Vicepresidenta del Gobierno de Cantabria y Consejera de Relaciones Institucionales y Asuntos Europeos Sr. Emilio DEL RÃ O SANZ Consejero de Presidencia y AcciÃ ³n Exterior del Gobierno de La Rioja Sra. MarÃ ­a Dolores ALARCÃ N MARTÃ NEZ Secretaria de AcciÃ ³n Exterior y Relaciones con la UniÃ ³n Europea de la Comunidad AutÃ ³noma de la RegiÃ ³n de Murcia Sra. Gema AMOR PÃ REZ Consejera de CooperaciÃ ³n y ParticipaciÃ ³n de la Generalitat Valenciana Sr. Mateo SIERRA BARDAJÃ  Director de la Oficina del Gobierno de AragÃ ³n en Bruselas Sra. MarÃ ­a Luisa ARAÃ JO CHAMORRO Consejera de EconomÃ ­a y Hacienda de la Junta de Comunidades de Castilla-La Mancha Sr. Javier MORALES FEBLES Comisionado de AcciÃ ³n Exterior de la Comunidad AutÃ ³noma de Canarias Sr. Francisco JosÃ © IRIBARREN FENTANES Vicepresidente y Consejero de EconomÃ ­a y Hacienda del Gobierno de Navarra Sr. Ignacio SÃ NCHEZ AMOR Vicepresidente de la Junta de Extremadura Sr. Manuel JAÃ N PALACIOS Delegado del Gobierno de las Islas Baleares en Bruselas Sra. Laura DE ESTEBAN MARTÃ N Directora General de CooperaciÃ ³n con el Estado y Asuntos Europeos de la Comunidad de Madrid Sr. TomÃ ¡s VILLANUEVA RODRÃ GUEZ Vicepresidente Segundo y Consejero de EconomÃ ­a y Empleo de la Junta de Castilla y LeÃ ³n Sra. Ma Paz FERNÃ NDEZ FELGUEROSO Alcaldesa de GijÃ ³n (Asturias) Sr. Vidal SUÃ REZ RODRÃ GUEZ Alcalde de Tegueste (Santa Cruz de Tenerife) Sra. Rosa AGUILAR RIVERO Alcaldesa de CÃ ³rdoba Sr. Francisco Javier LEÃ N DE LA RIVA Alcalde de Valladolid FRANCE M. Jacques AUXIETTE PrÃ ©sident du Conseil rÃ ©gional des Pays-de-la-Loire M. Jean-Paul BACHY PrÃ ©sident du Conseil rÃ ©gional de Champagne-Ardennes M. Pierre BERTRAND Vice-prÃ ©sident du Conseil gÃ ©nÃ ©ral du Bas-Rhin M. Philippe BODARD Maire de MÃ »rs-ErignÃ © Mme Martine CALDEROLI-LOTZ ConseillÃ ¨re rÃ ©gionale d'Alsace Mme Anne-Marie COMPARINI ConseillÃ ¨re rÃ ©gionale de RhÃ ´ne-Alpes Mme Nassimah DINDAR PrÃ ©sidente du Conseil gÃ ©nÃ ©ral de l'Ile de La RÃ ©union M. Christian FAVIER PrÃ ©sident du Conseil gÃ ©nÃ ©ral du Val-de-Marne M. Claude GEWERC PrÃ ©sident du Conseil rÃ ©gional de Picardie M. Pierre HUGON Vice-prÃ ©sident du Conseil gÃ ©nÃ ©ral de la LozÃ ¨re Mme Carole JORDA-DEDIEU Adjointe au maire de Bordeaux M. Antoine KARAM PrÃ ©sident du Conseil rÃ ©gional de Guyane Mme Mireille LACOMBE ConseillÃ ¨re gÃ ©nÃ ©rale du Puy-de-DÃ ´me Mme Claudine LEDOUX Maire de Charleville-MÃ ©ziÃ ¨res M. Martin MALVY PrÃ ©sident du Conseil rÃ ©gional Midi-PyrÃ ©nÃ ©es M. Denis MERVILLE Maire de Sainneville Mme Anne-Marie MONTCHAMP ConseillÃ ¨re rÃ ©gionale Ã le-de-France Mme Elisabeth MORIN ConseillÃ ¨re rÃ ©gionale de Poitou-Charentes M. Michel NEUGNOT Conseiller rÃ ©gional de Bourgogne M. Christophe ROUILLON Maire de Coulaines Mme GisÃ ¨le STIEVENARD Vice-prÃ ©sidente du Conseil gÃ ©nÃ ©ral de Paris M. Jean-Pierre TEISSEIRE Maire de Cassis Mme Elisabeth THEVENON-DURANTIN ConseillÃ ¨re rÃ ©gionale d'Auvergne M. Michel VAUZELLE PrÃ ©sident du Conseil rÃ ©gional Provence-Alpes-CÃ ´te-d'Azur IRELAND Councillor Pat DORAN Member of Wicklow County Council Councillor Barney STEEL Member of Longford County Council Councillor Noreen RYAN Member of Limerick County Council Councillor Veronica CAWLEY Member of Sligo County Council Councillor Terry BRENNAN Member of Louth County Council Councillor Michelle MULHERIN Member of Mayo County Council Councillor John PENDER Member of Carlow County Council Councillor Peter COYLE Member of Fingal County Council Councillor Mary SHEILS Member of Cork City Council ITALIA Sig. Roberto COSOLINI Assessore della Regione FRIULI VENEZIA GIULIA Sig. Salvatore CUFFARO Presidente della Regione SICILIANA Sig. Vito DE FILIPPO Presidente della Regione BASILICATA Sig. Flavio DELBONO Consigliere regionale/Vicepresidente della Regione EMILIA ROMAGNA Sig. Franco IACOP Assessore alla Regione FRIULI VENEZIA GIULIA Sig. Gianfranco VITAGLIANO Assessore alla Regione MOLISE Sig.ra Maria Rita LORENZETTI Presidente della Regione UMBRIA Sig. Mario MAGNANI Consigliere regionale/Presidente del Consiglio Regione TRENTINO ALTO ADIGE Sig. Alvaro ANCISI Consigliere comunale di RAVENNA Sig. Rosario CONDORELLI Assessore comunale di S. AGATA LI BATTIATI (CT) Sig. Alessandro PIETRACCI Consigliere comunale di TRENTO Sig. Guido RHODIO Sindaco di SQUILLACE (CZ) Sig. Savino Antonio SANTARELLA Sindaco di CANDELA (FG) Sig. Marco SCALVINI Sindaco di Bagolino (BS) Sig.ra Linetta SERRI Consigliere comunale di ARMUNGIA (CA) Sig. Raffaele TECCE Assessore comunale di NAPOLI Sig. Alberto ZAN Consigliere comunale di AVIGLIANA (TO) Sig. Antonino ANGELO Consigliere provinciale di PALERMO Sig. Francesco CROCETTO Consigliere provinciale di POTENZA Sig. Vincenzo GIULIANO Consigliere provinciale di POTENZA Sig. Sebastiano LENTINI Vicepresidente Provincia di SIRACUSA Sig. Giovanni MASTROCINQUE Vicepresidente Provincia di BENEVENTO Sig. Oreste PASTORELLI Consigliere provinciale di RIETI Sig. Massimo ROSSI Presidente Provincia ASCOLI PICENO Ã YÃ Ã ¡Ã Ã £ Charalampos PITTAS, Mayor of Morfou Barbara PERICLEOUS, Mayor of Ayia Napa Kyriakos CHATZITTOFIS, Mayor of Ayios Athanasios Christakis VIOLARIS, Mayor of Lakatamia Dimitris MICHAEL, President of the Community Council of Ayios Amvrosios Nikos KALLIS, President of the Community Council of Zoopigi LATVIJA Ms. Nellija KLEINBERGA Chairman of Skrunda Town with Rural Territory Council (Skrundas pilsÃ tas ar lauku teritoriju priekÃ ¡sÃ dÃ tÃ ja) Mr. GunÃ rs LAICÃNS Chairman of Dundaga Local Municipality (Dundagas pagasta padomes priekÃ ¡sÃ dÃ tÃ js) Mr. Aleksandrs LIELMEÃ ½S Chairman of MÃ lpils Local Municipality (MÃ lpils pagasta padomes priekÃ ¡sÃ dÃ tÃ js) Mr. Valdis LIEPIÃ Ã Councillor of RÃ «ga City Council (RÃ «gas pilsÃ tas domes deputÃ ts) Ms. Indra RASSA Chairman of NÃ «grande Local Municipality, Chairman of Saldus District Council (NÃ «grandes pagasta padomes priekÃ ¡sÃ dÃ tÃ ja, Saldus rajona padomes priekÃ ¡sÃ dÃ tÃ ja) Mr. Andris VAIVODS Chairman of LÃ «vÃ ni Amalgamated Municipality Council (LÃ «vÃ nu novada domes priekÃ ¡sÃ dÃ tÃ js) Mr. JÃ nis VÃ ªTOLIÃ Ã 1st Deputy Chairman of Ventspils City Council (Ventspils pilsÃ tas domes priekÃ ¡sÃ dÃ tÃ ja 1. vietnieks) LIETUVA Edmundas Ã Ã SNA Raseiniai district municipal council (member) (RaseiniÃ ³ rajono savivaldybÃ s taryba (narys)) Valdemaras JASEVIÃ IUS Ã ilalÃ  district municipal council (member, mayor) (Ã ilalÃ s rajono savivaldybÃ s taryba (narys, meras)) Donatas KAUBRYS TelÃ ¡iai district municipal council (member) (TelÃ ¡iÃ ³ rajono savivaldybÃ s taryba (narys)) Vytautas RAÃ KAUSKAS Visaginas municipal council (member, mayor) (Visagino savivaldybÃ s taryba (narys, meras)) Alvydas Ã EDÃ ½IUS Ã iauliai County Council of the Development of the Region (chairman) (Ã iauliÃ ³ apskrities Regiono plÃ tros taryba (virÃ ¡ininkas)) Zenonas ULKÃ  Ã akiai district municipal council (member) (Ã akiÃ ³ rajono savivaldybÃ s taryba (narys)) KÃstutis VAITUKAITIS ElektrÃ nai municipal council (member, mayor) (ElektrÃ nÃ ³ savivaldybÃ s taryba (narys, meras)) Povilas Ã ½AGUNIS PanevÃ Ã ¾ys district municipal council (member, mayor) (PanevÃ Ã ¾io rajono savivaldybÃ s taryba (narys, meras)) Liudvikas Ã ½UKAUSKAS Skuodas district municipal council (member, mayor) (Skuodo rajono savivaldybÃ s taryba (narys, meras)) LUXEMBOURG M. Roby BIWER Membre du conseil communal de la commune de Bettembourg M. Fernand ETGEN Membre du conseil communal de la commune de Feulen M. Norbert HAUPERT Membre du conseil communal de la commune de Mondercange M. Aly MAY Membre du conseil communal de la commune de Kopstal Mme Lydia MUTSCH Membre du conseil communal de la ville d'Esch-sur-Alzette Mme Martine STEIN-MERGEN Membre du conseil communal de la ville de Luxembourg MAGYARORSZÃ G JÃ SZAI Attila member of local government (a helyi Ã ¶nkormÃ ¡nyzat tagja) MÃ TIS AndrÃ ¡s mayor (polgÃ ¡rmester) PAIZS JÃ ³zsef mayor (polgÃ ¡rmester) NAGY SÃ ¡ndor mayor (polgÃ ¡rmester) CSÃ CSEI BÃ ©la mayor (polgÃ ¡rmester) NAGY ZoltÃ ¡n member of local government (a helyi Ã ¶nkormÃ ¡nyzat tagja) Dr. GÃ MESI GyÃ ¶rgy mayor (polgÃ ¡rmester) NÃ METH BalÃ ¡zs member of local government (a helyi Ã ¶nkormÃ ¡nyzat tagja) SZABÃ  LÃ ³rÃ ¡nt mayor (polgÃ ¡rmester) LITTER NÃ ¡ndor mayor (polgÃ ¡rmester) Dr. SZAKÃ CS Imre member of County Assembly (a megyei kÃ ¶zgyÃ ±lÃ ©s tagja) KOCSIS KÃ ¡rolynÃ © member of local government (a helyi Ã ¶nkormÃ ¡nyzat tagja) MALTA Mr Joan AGIUS Deputy Mayor, Zejtun Local Council Mr Joseph BORG Councillor, Mellieha Local Council Mr Paul BUTTIGIEG Mayor, Qala Local Council Mr Joseph CORDINA Councillor, Xaghra Local Council Dr Malcolm MIFSUD Mayor, PietÃ Local Council NEDERLAND De heer (Henk) BLEKER Gedeputeerde van de provincie Groningen De heer M.J. (Martin) EURLINGS Gedeputeerde van de provincie Limburg De heer W.T. (Wim) van GELDER Commissaris van de Koningin van de provincie Zeeland Mevrouw L. (Laetitia) GRIFFITH Wethouder van de gemeente Amsterdam Mevrouw P.C. (Pauline) KRIKKE Burgemeester van de gemeente Arnhem Mevrouw R. (Riske) KRUISINGA Gedeputeerde van de provincie Noord-Holland De heer C.H.J. (Cor) LAMERS Burgemeester van de gemeente Houten De heer J. (James) van LIDTH DE JEUDE Burgemeester van de gemeente Deventer De heer A.B. (Alexander) SAKKERS Burgemeester van de gemeente Eindhoven De heer S.B. (Sipke) SWIERSTRA Gedeputeerde van de provincie Drenthe De heer W. (Wim) ZWAAN Wethouder van de gemeente Meppel De heer M.F.A. (RenÃ ©) van DIESSEN Gedeputeerde van de provincie Gelderland Ã STERREICH Herr Ferdinand EBERLE Landeshauptmann-Stellvertreter von Tirol Herr Gebhard HALDER PrÃ ¤sident des Vorarlberger Landtages Herr Dr. Josef MARTINZ Landesrat Frau Mag. Johanna MIKL-LEITNER LandesrÃ ¤tin Herr Helmut MÃ DLHAMMER BÃ ¼rgermeister der Gemeinde Hallwang Herr Walter PRIOR PrÃ ¤sident des BurgenlÃ ¤ndischen Landtages Herr Dr. Sepp RIEDER Landeshauptmann-Stellvertreter und amtsf. Stadtrat Herr Dr. Franz SCHAUSBERGER Beauftragter des Landes Salzburg fÃ ¼r den Ausschuss der Regionen Herr Mag. Andreas SCHIEDER Gemeinderat der Stadt Wien Herr Hermann SCHÃ TZENHÃ FER Landeshauptmann-Stellvertreter von Steiermark Herr Viktor SIGL Landesrat Herr Bernd VÃ GERLE BÃ ¼rgermeister von Gerasdorf bei Wien POLSKA Pan Waldemar ACHRAMOWICZ Marshall of the Kujawsko-Pomorskie voivodship (MarszaÃ ek wojewÃ ³dztwa kujawsko-pomorskiego) Pan Konstanty DOMBROWICZ President of the city of Bydgoszcz (Prezydent miasta Bydgoszczy) Pan Piotr FOGLER Chairman of the Sejmik of the Mazowieckie voivodship (PrzewodniczÃ cy Sejmiku wojewÃ ³dztwa mazowieckiego) Pan Jan GRZESIEK Councillor of the Sejmik of the Wielkopolskie voivodship (Radny Sejmiku wojewÃ ³dztwa wielkopolskiego) Pan MichaÃ  KARALUS Starosta of the Pleszew poviat (Starosta powiatu pleszewskiego) Pani Marzena KEMPIÃ SKA Starosta of the Ã wiecie poviat (Starosta powiatu Ã wieckiego) Pan Zbigniew KRZYWICKI Chairman of the Sejmik of the Podlaskie voivodship (PrzewodniczÃ cy Sejmiku wojewÃ ³dztwa podlaskiego) Pan Janusz KRZYÃ »EWSKI Marshall of the Podlaskie voivodship (MarszaÃ ek wojewÃ ³dztwa podlaskiego) Pan Grzegorz KUBAT Marshall of the Opolskie voivodship (MarszaÃ ek wojewÃ ³dztwa opolskiego) Pan Andrzej KUNT Mayor of the city of Kostrzyn nad Odra (Burmistrz miasta Kostrzyna nad OdrÃ ) Pan Lucjan KUÃ ¹NIAR Councillor of the Sejmik of the Podkarpackie voivodship (Radny Sejmiku wojewÃ ³dztwa podkarpackiego) Pan MirosÃ aw LECH Voit of the municipality of Korycin (WÃ ³jt gminy Korycin) Pan Marek NAWARA Vice chairman of the Sejmik of the MaÃ opolskie voivodship (WiceprzewodniczÃ cy Sejmiku wojewÃ ³dztwa maÃ opolskiego) Pan Marek OLSZEWSKI Voit of the municipaility of Lubicz (WÃ ³jt gminy Lubicz) Pan WacÃ aw OLSZEWSKI Mayor of the city of Olecko (Burmistrz miasta Olecka) Pan Karol OSOWSKI Chairman of the Sejmik of the Zachodniopomorskie voivodship (PrzewodniczÃ cy Sejmiku wojewÃ ³dztwa zachodniopomorskiego) Pan Andrzej PRUSZKOWSKI President of the city of Lublin (Prezydent miasta Lublina) Pan Jerzy SÃ OWIÃ SKI President of the city of Radomsko (Prezydent miasta Radomska) Pan Marek TRAMÃ  Starosta of the Polkowice poviat (Starosta powiatu polkowickiego) Pan Marek TROMBSKI Councillor of the Sejmik of the Ã lÃ skie voivodship (Radny Sejmiku wojewÃ ³dztwa Ã lÃ skiego) Pan Tadeusz WRONA President of the city of CzÃstochowa (Prezydent miasta CzÃstochowy) PORTUGAL AmÃ ©rico AFONSO PEREIRA Presidente da CÃ ¢mara Municipal de Vinhais AnÃ ­bal COELHO COSTA Presidente da CÃ ¢mara Municipal de Ferreira do Alentejo AntÃ ³nio Manuel LEITÃ O BORGES Presidente da CÃ ¢mara Municipal de Resende Carlos Alberto PINTO Presidente da CÃ ¢mara Municipal da CovilhÃ £ Jaime MARTA SOARES Presidente da CÃ ¢mara Municipal de Vila Nova de Poiares JoÃ £o CUNHA E SILVA Vice-Presidente do Governo Regional da Madeira Joaquim Carlos DIAS VALENTE Presidente da CÃ ¢mara Municipal da Guarda Manuel Joaquim BARATA FREXES Presidente da CÃ ¢mara Municipal do FundÃ £o Paulo RAMALHEIRA TEIXEIRA Presidente da CÃ ¢mara Municipal de Castelo de Paiva Pedro NAMORADO LANCHA Presidente da CÃ ¢mara Municipal de Fronteira Vasco CORDEIRO SecretÃ ¡rio Regional da PresidÃ ªncia da RegiÃ £o AutÃ ³noma dos AÃ §ores VÃ ­tor Manuel CHAVES DE CARO PROENÃ A Presidente da CÃ ¢mara Municipal de Santiago do CacÃ ©m SLOVENIJA gospod Ã tefan Ã ELAN Mayor of the City Municipality of Ptuj (Ã ¾upan obÃ ine Ptuj) gospod Anton COLARIÃ  Local Councillor of the City Municipality of Ljubljana (svetnik obÃ ine Ljubljana) gospod SiniÃ ¡a GRMOVÃ EK Local Councillor of the Municipality of Bovec (svetnik obÃ ine Bovec) gospod Anton KOVÃ E Mayor of the Municipality of Podvleka (Ã ¾upan obÃ ine Podvleka) gospod Branko LEDINEK Mayor of the Municipality of RaÃ e - Fram (Ã ¾upan obÃ ine RaÃ e - Fram) gospa Irena MAJCEN Mayor of the Municipality of Slovenska bistrica (Ã ¾upanja obÃ ine Slovenska Bistrica) gospa Breda Ã KRJANEC Local Councillor of the Municipality of Grosuplje (svetnica obÃ ine Grosuplje) SLOVENSKO pÃ ¡n Remo CICUTTO Mayor of the City of PieÃ ¡Ã ¥any (primÃ ¡tor mesta PieÃ ¡Ã ¥an) pani MÃ ¡ria DEMETEROVÃ  Member of Regional Parliament of the Bratislava Self-governing Region (poslankyÃ a zastupiteÃ ¾stva BratislavskÃ ©ho samosprÃ ¡vneho kraja) pani BoÃ ¾ena KOVÃ Ã OVÃ  Mayor of Janova Lehota village (starostka obce Janovej Lehoty) pÃ ¡n JÃ ¡n KRÃ LIK Mayor of the City of BanskÃ ¡ Bystrica (primÃ ¡tor mesta Banskej Bystrice) pani Tatiana MIKUÃ OVÃ  Vice-Mayor of the City of Bratislava (nÃ ¡mestnÃ ­Ã ka primÃ ¡tora mesta Bratislavy) pÃ ¡n Jozef PETUÃ Ã K Mayor of DolnÃ ½ LopaÃ ¡ov village (starosta obce DolnÃ ©ho LopaÃ ¡ova) pÃ ¡n Ã tefan Ã TEFANEC President of the TrenÃ Ã ­n Self-governing Region (predseda TrenÃ ianskeho samosprÃ ¡vneho kraja) pÃ ¡n Peter TOMEÃ EK President of the Trnava Self-governing Region (predseda TrnavskÃ ©ho samosprÃ ¡vneho kraja) pÃ ¡n Ferdinand VÃ TEK Mayor of the City of Nitra (primÃ ¡tor mesta Nitry) SUOMI Markus AALTONEN SeinÃ ¤joen kaupunginvaltuuston jÃ ¤sen Minerva KROHN Uudenmaan liiton maakuntahallituksen jÃ ¤sen Markku MARKKULA Uudenmaan liiton maakuntavaltuuston jÃ ¤sen Ossi MARTIKAINEN Pohjois-Savon liiton maakuntavaltuuston jÃ ¤sen HÃ ¥kan NORDMAN Vaasan kaupunginvaltuuston puheenjohtaja Irma PEIPONEN Varkauden kaupunginvaltuuston puheenjohtaja Lea SAUKKONEN Helsingin kaupunginvaltuuston varajÃ ¤sen Heini UTUNEN JyvÃ ¤skylÃ ¤n kaupunginvaltuuston jÃ ¤sen Carina AALTONEN Lagtingsledamot Ahvenanmaa/Ã land SVERIGE Lena CELION, Ledamot i kommunfullmÃ ¤ktige, Gotlands kommun Agneta GRANBERG KommunalrÃ ¥d, ledamot i kommunstyrelsen, GÃ ¶teborgs kommun Bernth JOHNSON LandstingsrÃ ¥d, ledamot i landstingsstyrelsen, Blekinge lÃ ¤ns landsting Ewa-May KARLSSON KommunalrÃ ¥d, ledamot i kommunstyrelsen, Vindelns kommun Jens NILSSON OrdfÃ ¶rande i kommunstyrelsen, Ã stersunds kommun Ulla NORGREN LandstingsrÃ ¥d, ledamot i landstingsstyrelsen, VÃ ¤sternorrlands landsting Kent PERSSON OrdfÃ ¶rande i kommunstyrelsen, Norbergs kommun Lisbeth RYDEFJÃ RD, LandstingsrÃ ¥d Ledamot i landstingsstyrelsen, JÃ ¶nkÃ ¶pings lÃ ¤ns landsting Endrick SCHUBERT Ledamot i kommunfullmÃ ¤ktige, GÃ ¶teborgs kommun Catarina SEGERSTEN-LARSSON OrdfÃ ¶rande i landstingsstyrelsen, VÃ ¤rmlands lÃ ¤ns landsting Christina TALLBERG, Ledamot i landstingsfullmÃ ¤ktige, Stockholms lÃ ¤ns landsting Ã sa Ã GREN Ledamot i kommunstyrelsen, UmeÃ ¥ kommun UNITED KINGDOM OF GREAT BRITAIN AND NORTHERN IRELAND Councillor Michael ANGELL (M) Member of Malvern Hills District Council Councillor Muriel BARKER CBE (F) Member of North East Lincolnshire Council Councillor Robert BRIGHT (M) Mandate of Newport City Council Councillor Katrina BULL (F) Member of Nottingham City Council Mrs Janet DAVIES AM (F) Member of National Assembly Councillor Chris FOOTE-WOOD (M) Member of Wear Valley District Council Councillor Graham GARVIE (M) Member of Scottish Borders Council Councillor The Lady HANHAM CBE (F) Member of Royal Borough of Kensington and Chelsea Councillor Gaby KAGAN (F) Member of the London Borough of Brent Councillor Syeda KHATUN OBE (F) Member of Sandwell Metropolitan Borough Council Mr Richard LOCHHEAD MSP (M) Member of Scottish Parliament Mr George LYON MSP (M) Member of Scottish Parliament Councillor Iain MALCOLM (M) Member of South Tyneside Metropolitan Borough Council Councillor Mohammad MASOOD (M) Member of Bradford City Council Councillor James McCABE (M) Member of North Lanarkshire Council Councillor Peter MOORE (M) Member of Sheffield City Council Councillor Maurice MORROW (M) Member of Dungannon and South Tyrone Borough Council Councillor Robert NEILL AM (M) Member of London Assembly Councillor David SHAKESPEARE OBE (M) Member of Buckinghamshire County Council Councillor Bernice SWIFT (F) Member of Fermanagh District Council Councillor Sharon TAYLOR (F) Member of Stevenage Borough Council Councillor Kay TWITCHEN OBE (F) Member of Essex County Council Councillor Sir Ron WATSON CBE (M) Member of Sefton Metropolitan Borough Council Councillor Milner WHITEMAN OBE (M) Member of Bridgnorth District Council